For Immediate Release Contact: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. VP, Investor Relations and Corporate Communications (914) 789-2800 rkrawiec@progenics.com PROGENICS PHARMACEUTICALS REPORTS SECOND QUARTER 2007 RESULTS Tarrytown, NY, August 8, 2007– Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced its results of operations for the second quarter ended June 30, 2007 and the first half of 2007. Revenues for the second quarter ended June 30, 2007 totaled $25.5 million compared to $19.1 million for the same quarter in 2006. For the first half of 2007, Progenics reported revenues of $43.1 million compared to $30.1 million for the comparable period in 2006. Revenues primarily reflect amounts related to the Company’s collaboration with Wyeth (NYSE: WYE) regarding methylnaltrexone, including reimbursement received by the Company for its research and development activities, recognition of revenue relating to Wyeth’s upfront payment to Progenics in December 2005 upon the commencement of the collaboration, and $9.0 million of milestone payments earned from Wyeth during the quarter ended June 30, 2007 upon the acceptance for review of regulatory filings for the subcutaneous formulation of methylnaltrexone in the U.S. and European Union. Revenue also reflects amounts earned from the Company’s government grants and contract. The Company’s expenses for the second quarter of 2007 were $29.6 million, compared to $35.4 million for the second quarter of 2006. For the six months ended June 30, 2007, expenses totaled $59.5 million compared to $50.9 million for the six months ended June 30, 2006. Without giving effect to the one-time research and development expense of $13.2 million during the second quarter of 2006 recognized upon Progenics’ purchase of Cytogen Corporation’s 50% interest in PSMA Development Company LLC, research and development expenses for the three and six months ended June 30, 2007increased relative to those for the comparable periods in 2006, principally due to increased activity related to Progenics’ collaboration with Wyeth, preparation for clinical trials for our other product candidates and an increase in headcount.
